Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/25/2022 has been entered.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a) because the drawings must show every feature of the invention specified in the claims. Fig. 1 show the ridges and valleys and the interaction of the ridges and valleys with the light emitted from the light emitter, or the feature(s) “…… the ridges reflect light …… while valleys of the pattern do not reflect light ……” should be canceled from claim 1.  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d)  are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112 
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-11, 13-17, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites a new limitation “…… the ridges reflect light …… while valleys of the pattern do not reflect light ……”.  In optics, when light hits an object, it is transmitted, absorbed, and/or reflected. Therefore, when the light strikes a ridge touching the upper substrate, part of the incident light is absorbed by the ridge while the rest of the light is reflected. When the light strikes the upper substrate where there is a valley, the light passes through the upper substrate and strikes the valley. Part of the light is absorbed by the valley while the rest of the light is reflected. The claimed feature “…… the ridges reflect light …… while valleys of the pattern do not reflect light ……” does not follow the law of light reflection. Furthermore, the specification ([0091]-[0092]) and the drawing fail to discloses a corresponding structure that is capable of performing the function or obtaining the result of  “…… the ridges reflect light …… while valleys of the pattern do not reflect light ……”. Therefore, claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art, at the time the application was filed, had possession of the claimed invention. Claims 2-11, 13-17, and 20 are rejected as being dependent upon rejected base claim.

6.	Claims 1-11, 13-17, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites a new limitation “…… the ridges reflect light …… while valleys of the pattern do not reflect light ……”.  In optics, when light hits an object, it is transmitted, absorbed, and/or reflected. Therefore, when the light strikes a ridge touching the upper substrate, part of the incident light is absorbed by the ridge while the rest of the light is reflected. When the light strikes the upper substrate where there is a valley, the light passes through the upper substrate and strikes the valley. Part of the light is absorbed by the valley while the rest of the light is reflected. The claimed feature “…… the ridges reflect light …… while valleys of the pattern do not reflect light ……” does not follow the law of light reflection. Furthermore, the specification ([0091]-[0092]) and the drawing fail to discloses a corresponding structure that is capable of performing the function or obtaining the result of  “…… the ridges reflect light …… while valleys of the pattern do not reflect light ……”. Therefore,  claim 1 is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 2-11, 13-17, and 20 are rejected as being dependent upon rejected base claim.

7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claim 1 is rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being incomplete for omitting essential elements or steps to perform the functions as claimed, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. Specifically, Claim 1 recites a new limitation “…… the ridges reflect light …… while valleys of the pattern do not reflect light ……”.  In optics, when light hits an object, it is transmitted, absorbed, and/or reflected. Therefore, when the light strikes a ridge touching the upper substrate, part of the incident light is absorbed by the ridge while the rest of the light is reflected. When the light strikes the upper substrate where there is a valley, the light passes through the upper substrate and strikes the valley. Part of the light is absorbed by the valley while the rest of the light is reflected. The claimed feature “…… the ridges reflect light …… while valleys of the pattern do not reflect light ……” does not follow the law of light reflection, and furthermore, essential structures or steps are omitted in claim 1, which would result in the claimed feature. Claims 2-11, 13-17, and 20 are rejected as being dependent upon rejected base claim.

9.	Claims 1-11, 13-17, and 20 are rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the upper substrate”. There is insufficient antecedent basis for the limitations. For the purpose of the examination, the limitation “the upper substrate” is interpreted as “an upper substrate”. Claims 2-11, 13-17, and 20 are rejected as being dependent upon rejected base claims.


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.

11.	Claims 1-3, 7-11, 14-15, 17, and 20 are rejected under 35 U.S.C. 103 as unpatentable over Wang (CN105867696 A; using US 20180210571 A1 as a corresponding English translation) in view of Hsieh (US 20170213066 A1) and Chang (US 20170078513 A1) and further in view of SecuGen (NPL article, SEIR™ Optic Technology, published in 2004).
	Regarding claim 1, Wang (e.g., Figs. 1-2 and 4) discloses a display substrate, comprising: 
a base substrate (substrate 002); 
a plurality of light emitters (light emitting elements 210) over the base substrate (substrate 002), configured to emit lights towards a pattern (fingerprint including ridges A and valleys B) to be detected; 
a plurality of light sensors (photo diodes 110) over the base substrate (substrate 002), configured to sense lights reflected by the pattern (fingerprint including ridges A and valleys B) to be detected; and
a top substrate (substrate 500) being provided over the plurality of light emitters (light emitting elements 210) and the plurality of light sensors (photo diodes 110);
wherein: 
each of at least one of the plurality of light emitters (light emitting elements 210) comprises a first electrode (cathode 213), a light-emitting layer (light-emitting layer 212), and a second electrode (anode 211), sequentially over the base substrate (substrate 002); 
each of at least one of the plurality of light sensors (photo diodes 110) comprises a third electrode (cathode 113), a photosensitive layer (photosensitive layer 112), and a fourth electrode (anode 111), sequentially over the base substrate (substrate 002); 
the first electrode and the third electrode are integral or the second electrode and the fourth electrode are integral (Figs. 1-2; cathode 213 and cathode 113 are integral; [0039]).

Wang (e.g., Figs. 1-2 and 4) discloses an upper surface of the photosensitive layer (photosensitive layer 112) has a substantially equal distance (substantially equal distance) to a lower surface of the top substrate (substrate 500)  as an upper surface of the light-emitting layer (light-emitting layer 212). Wang does not disclose an upper surface of the photosensitive layer has a larger distance to a lower surface of the top substrate than an upper surface of the light-emitting layer. However, Hsieh (e.g., Figs. 1A-1C) discloses a display substrate, comprising: a plurality of light emitters (light emitting elements 130) and a plurality of light sensors (photo diodes 140), and a top substrate (top substrate 150) being provided over the plurality of light emitters (light emitting elements 130) and the plurality of light sensors (photo diodes 140); wherein an upper surface of the photosensitive layer (photosensitive layer SM of photo diodes 140) has a larger distance to a lower surface of the top substrate (top substrate 150) than an upper surface of the light-emitting layer (light emitting layer EL of light emitting elements 130). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Hsieh to the fingerprint sensor of Wang. The combination/motivation would be to provide alternative design choices to arrange the light emitting elements and the light sensor without changing the operation of the display device integrated with the optical fingerprint sensor (Applicant may also refer to Kim (US 20180060641 A1), e.g., Figs. 18-19 teach an arrangement, of which an upper surface of the photosensitive layer has a smaller distance to a lower surface of the top substrate than an upper surface of the light-emitting layer).

Wang (e.g., Figs. 1-2 and 4) discloses wherein the photosensitive layer (photosensitive layer 112 of photodiode 110) is configured to receive reflected light from a surrounding area of the light-emitting layer (light-emitting layer 212 of light emitting elements 210) by the upper substrate (substrate 500) to thereby generate electrical signals (photodiode 110 converts light signal into electrical signal), but does not disclose wherein copper indium gallium selenide (CIGS) film in the photosensitive layer. However, Chang (e.g., Figs. 1-10) discloses a display device including light sensors (e.g., Figs. 3 and 6-8; sensing elements 120 each including a photo diode PD) used for fingerprint detection, wherein, the light sensor (photo diodes PD) comprises a cathode, a photosensitive layer (photosensitive layer 124), and an anode. Chang (e.g., Figs. 1-10) further discloses wherein copper indium gallium selenide (CIGS) film in the photosensitive layer ([0058]; photosensitive layer 124 comprises CuInGaSe or CIGS) is configured to receive reflected light from a surrounding area of the light-emitting layer by the upper substrate to thereby generate electrical signals (e.g., Figs. 1-10). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Chang to the fingerprint sensor of Wang in view of Hsieh. The combination/motivation would be to provide alternative choices of photodiodes in accordance with light emitted from light emitters used for fingerprint detection.

Wang (e.g., Figs. 1-2 and 4) discloses such that the upper substrate is configured to touch ridges of the pattern to be detected (e.g. Fig. 2; ridges A on substrate 500), wherein the ridges reflect light from the light-emitting layer back inside the display substrate (e.g. Fig. 2 and [0032]-[0034]; detection of ridges A). Wang ([0032]-[0034]) also discloses the detection of the valleys, but does not disclose while valleys of the pattern do not reflect light as claimed. However, SecuGen discloses an optical fingerprint sensor, wherein the ridges of the pattern reflect light while the valleys of the pattern do not reflect light emitted from the light emitter, thereby improving sensitivity of detecting the pattern (Page 2, Section “How Fingerprint Image Contrast is Formed” and Section “SEIR Forms High Contrast Images”). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of SecuGen to the fingerprint sensor of Wang in view of Hsieh and Koga. The combination/motivation would be to provide a high contrast of a fingerprint image. 

Regarding claim 2, Wang in view of Hsieh and Chang and further in view of SecuGen discloses the display substrate of Claim 1, Chang (e.g., Figs. 1-10) discloses wherein the photosensitive layer comprises at least one III-V compound. ([0058]; e.g., photosensitive layer 124 comprises III-V compound). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Chang to the fingerprint sensor of Wang in view of Hsieh and SecuGen. The combination/motivation would be to provide alternative choices of photodiodes in accordance with light emitted from light emitters used for fingerprint detection.

Regarding claim 3, Wang in view of Hsieh and Chang and further in view of SecuGen discloses the display substrate of Claim 1, Chang (e.g., Figs. 1-10) discloses wherein the at least one III-V compound comprises copper indium gallium selenide (CIGS) ([0058]; e.g., CuInGaSe or CIGS). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Chang to the fingerprint sensor of Wang in view of Hsieh and SecuGen for the same reason above.

Regarding claim 7, Wang in view of Hsieh and Chang and further in view of SecuGen discloses the display substrate of Claim 1, Wang (e.g., Figs. 1-2 and 4) discloses wherein each of the plurality of light-emitters comprises a light-emitting diode (e.g., Figs. 1-2; light emitting diodes 210 comprises a cathode 213, a light-emitting layer 212, and an anode 211).

Regarding claim 8, Wang in view of Hsieh and Chang and further in view of SecuGen discloses the display substrate of Claim 7, Wang (e.g., Figs. 1-2 and 4) discloses wherein the light-emitting diode is an organic light-emitting diode (OLED) or a microLED (e.g., Figs. 1-2; OLED display panel comprising organic light emitting diodes 210).

Regarding claim 9, Wang in view of Hsieh and Chang and further in view of SecuGen discloses the display substrate of Claim 1, Wang (e.g., Figs. 1-2 and 4) discloses wherein: the first electrode is a first cathode (cathode 213); the second electrode is a first anode (anode 211); the third electrode is a second cathode (cathode 113); and the fourth electrode is a second anode (anode 111).

Regarding claim 10, Wang in view of Hsieh and Chang and further in view of SecuGen discloses the display substrate of Claim 9, Wang (e.g., Figs. 1-2 and 4) discloses wherein the first cathode (cathode 213) and the second cathode (cathode 113) are integrated (Figs. 1-2 and [0039]).

Regarding claim 11, Wang in view of Hsieh and Chang and further in view of SecuGen discloses the display substrate of claim 9, Wang does not disclose wherein at least one of the first anode and the second anode comprises ITO. However, Hsieh (e.g., Figs. 1A-1C) discloses wherein at least one of the first anode and the second anode comprises ITO ([0020]-[0021]; anodes of light emitting elements 130 and photo diode 140 comprise ITO). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Hsieh to the fingerprint sensor of Wang. The combination/motivation would be to provide a display device integrated with an optical fingerprint sensor.

Regarding claim 14, Wang in view of Hsieh and Chang and further in view of SecuGen discloses the display substrate of Claim 9, Wang (e.g., Figs. 1-2 and 4) discloses wherein the first anode (anode 211) and the second anode (anode 111) are at a substantially same layer.

Regarding claim 15, Wang in view of Hsieh and Chang and further in view of SecuGen discloses the display substrate of Claim 1, Wang (e.g., Figs. 1-2 and 4) discloses the display substrate further comprising: a plurality of first thin-film transistors (TFT 220), each electrically coupled with, and configured to control emission of lights from, each of the plurality of light emitters (light emitting elements 210) corresponding thereto; and a plurality of second thin-film transistors (TFT 120), each electrically coupled with, and configured to control output of electrical signals from, each of the plurality of light sensors (photo diodes 110) corresponding thereto.

Regarding claim 17, Wang in view of Hsieh and Chang and further in view of SecuGen discloses a method for identifying a pattern using a display substrate according to Claim 1, Wang (e.g., Figs. 1-2 and 4) discloses the method comprising: the plurality of light sensors (photo diodes 110) receiving optical signals from lights emitted from the plurality of light-emitters (light emitting elements 210) and reflected by the pattern (fingerprint including ridges A and valleys B), and converting the optical signals into electrical signals (photo diodes 110 converting the optical signals into electrical signals).

Regarding claim 20, Wang in view of Hsieh and Chang and further in view of SecuGen discloses a display panel (e.g., Wang’s Figs. 1-2 and 4), comprising a display substrate according to Claim 1.

12.	Claims 4-5 are rejected under 35 U.S.C. 103 as unpatentable over Wang (CN105867696 A; using US 20180210571 A1 as a corresponding English translation) in view of Hsieh (US 20170213066 A1), Chang (US 20170078513 A1), SecuGen (NPL article, SEIR™ Optic Technology, published in 2004) and further in view of Reinhold (US 20210004556 A1).
Regarding claim 4, Wang in view of Hsieh and Chang and further in view of SecuGen discloses the display substrate of claim 1, but does not disclose the display substrate further comprising a plurality of light-shielding members as claimed. However, Reinhold (e.g., Figs. 1-10) discloses a display substrate comprising a plurality of light emitters (e.g., Figs. 2 and 5; light emitting elements 306) and a plurality of light sensors (e.g., Figs. 2 and 5; light sensors 303), and further comprising a plurality of light-shielding members (e.g., Figs. 2 and 5, light-shielding members 301; Fig. 3, light-shielding members 301 and 412), each arranged over, and configured to shield ambient lights from interfering with, each of the at least one of the plurality of light sensors (e.g., Figs. 2, 3 and 5; light sensors 303) positionally corresponding thereto. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Reinhold to the fingerprint sensor of Wang in view of Hsieh, Chang and SecuGen. The combination/motivation would be to reduce a background light signal and improve an optical detection sensitivity and accuracy.

Regarding claim 5, Wang in view of Hsieh and Chang and further in view of SecuGen and Reinhold discloses the display substrate of claim 4, Reinhold (e.g., Figs. 1-10) discloses wherein each of the plurality of light- shielding members (e.g., Figs. 2 and 5, light-shielding member 301; Fig. 3, light-shielding member 301 or 412; also referred to Figs. 9(a)-9(d)) is configured such that an orthographic projection thereof on an upper surface of the base substrate (base substrate 407) contains an orthographic projection of the each of the at least one of the plurality of light sensors (e.g., Figs. 2-3 and 5, light sensors 303; also referred to Figs. 9(a)-9(d)) positionally corresponding thereto on the upper surface of the base substrate (base substrate 407). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Reinhold to the fingerprint sensor of Wang in view of Hsieh, Chang, and SecuGen for the same reason above.

13.	Claim 6 is rejected under 35 U.S.C. 103 as unpatentable over Wang (CN105867696 A; using US 20180210571 A1 as a corresponding English translation) in view of Hsieh (US 20170213066 A1), Chang (US 20170078513 A1), SecuGen (NPL article, SEIR™ Optic Technology, published in 2004), and Reinhold (US 20210004556 A1) and further in view of Chung (US 20150337449 A1).
Regarding claim 6, Wang in view of Hsieh and Chang and further in view of SecuGen and Reinhold discloses the display substrate of claim 4, Reinhold (e.g., Figs. 1-10) discloses wherein each of the plurality of light-shielding members comprises a light-shielding layer (e.g., Figs. 2 and 5, light-shielding layer 301; Fig. 3, light-shielding layer 301 or 412), but does not disclose wherein the light-shielding layer comprises a metal layer having a thickness of at least 1000 A. However, Chung (e.g., Figs. 15) discloses wherein the light-shielding layer comprises a metal layer having a thickness of at least 1000 A ([0094]; light shielding layer 31’). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Chung to the fingerprint sensor of Wang in view of Hsieh, Chang, SecuGen, and Reinhold. The combination/motivation would be to provide a metallic light shielding layer with a high reflectivity to reduce a thickness of a fingerprint sensor.

14.	Claim 13 is rejected under 35 U.S.C. 103 as unpatentable over Wang (CN105867696 A; using US 20180210571 A1 as a corresponding English translation) in view of Hsieh (US 20170213066 A1), Chang (US 20170078513 A1), and SecuGen (NPL article, SEIR™ Optic Technology, published in 2004) and further in view of Nishida (US 20120286328 A1).
Regarding claim 13, Wang in view of Hsieh and Chang and further in view of SecuGen discloses the display substrate of claim 1, but does not disclose wherein a thickness of the photosensitive layer is smaller than 1 um. However, Nishida (e.g., Figs. 1-3 and 10-13) discloses a photodiode comprising a photosensitive layer (photosensitive layer 2), wherein a thickness of the photosensitive layer is smaller than 1 um ([0042]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Nishida to the photo sensor of Wang in view of Hsieh, Chang, and SecuGen. The combination/motivation would be to increase response speed of photo detection.

15.	Claim 16 is rejected under 35 U.S.C. 103 as unpatentable over Wang (CN105867696 A; using US 20180210571 A1 as a corresponding English translation) in view of Hsieh (US 20170213066 A1), Chang (US 20170078513 A1), SecuGen (NPL article, SEIR™ Optic Technology, published in 2004) and further in view of Abe (US 20200243620 A1).
Regarding claim 16, Wang in view of Hsieh and Chang and further in view of SecuGen discloses the display substrate of claim 15, but does not disclose wherein a gate electrode of each of the plurality of first thin-film transistors and a gate electrode of each of the plurality of second thin-film transistors are electrically coupled to a same node. However, Abe (e.g., Figs. 11-14, 16, and 17) discloses a display device comprising: a plurality of first thin-film transistors (e.g., Figs. 14, 16, and 17; TFT TR1), each electrically coupled with, and configured to control emission of lights from, each of the plurality of light emitters (e.g., Figs. 14, 16, and 17; light emitting elements ID) corresponding thereto; and a plurality of second thin-film transistors (e.g., Figs. 14, 16, and 17; TFT TR3), each electrically coupled with, and configured to control output of electrical signals from, each of the plurality of light sensors (e.g., Figs. 14, 16, and 17; light sensors LS) corresponding thereto. Abe (e.g., Figs. 11-14, 16, and 17) further discloses wherein a gate electrode of each of the plurality of first thin-film transistors (e.g., Figs. 14, 16, and 17; TFT TR1) and a gate electrode of each of the plurality of second thin-film transistors (e.g., Figs. 14, 16, and 17; TFT TR3) are electrically coupled to a same node (node SCn). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Abe to modify the fingerprint sensors of the display device of Wang in view of Hsieh, Chang, and SecuGen. The combination/motivation would be to provide an alternative design choice to integrate an infrared fingerprint sensor with a display device to reduce an interference between the fingerprint sensing and the image display.

Response to Arguments
16.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the references of Chang (US 20170078513 A1) and SecuGen (NPL article, SEIR™ Optic Technology, published in 2004) has been used for new ground rejection.  

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691